PER CURIAM.
Plaintiff’s complaint, alleging that the employer of a person who sexually assaulted her was liable for negligent hiring, was dismissed for failure to state a cause of action. We affirm because plaintiff has not, and apparently cannot, allege any facts from which it could be determined that the employer owed her a legal duty. Her allegations against this defendant consisted of nothing more than that an assault occurred, and that her assailant was an employee of appellee. She does not claim that the assault occurred during working hours, that it occurred on employer’s premises, or that the employer had any connection with her coming into contact with the employee. The allegations of the complaint cannot, therefore, make the employer responsible. Garcia v. Duffy, 492 So.2d 435 (Fla. 2d DCA 1986).
Affirmed.
STONE, POLEN and KLEIN, JJ., concur.